DISMISS; and Opinion Filed March 25, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00156-CV

                   IN THE INTEREST OF A.M. AND F.F., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-55925-2014

                            MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Brown
                                 Opinion by Justice Fillmore
       Before the Court is appellant’s March 20, 2015 notice of nonsuit.      Appellant has

informed the Court that he no longer desires to prosecute this appeal. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE



150156F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTERST OF A.M. AND F.F.,                   On Appeal from the 429th Judicial District
CHILDREN                                           Court, Collin County, Texas.
                                                   Trial Court Cause No. 429-55925-2014.
No. 05-15-00156-CV                                 Opinion delivered by Justice Fillmore.
                                                   Justices Bridges and Brown, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee RUHINA NAJAM recover her costs of this appeal from
appellant GHOUSE MOHIUDDIN.


Judgment entered this 25th day of March, 2015.




                                             –2–